DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities. Appropriate correction is required.
Regarding claim 1, the phrase “fluorine-containing surface that contains at least fluorine on a surface thereof” is redundant. A fluorine-containing surface will always contain at least fluorine, therefore the words “that contains at least fluorine on a surface thereof” should be eliminated.
Regarding claim 3, the phrase “fluorinated thermoplastic resin containing fluorine” is redundant. A fluorinated thermoplastic resin will always contain fluorine, therefore the words “containing fluorine” should be eliminated. 
Regarding claim 11, the phrase “a fluorine-containing surface that contains at least fluorine on a surface thereof” is redundant. A fluorine containing surface will always have fluorine on its surface, therefor the words “contains at least fluorine on a surface thereof” should be eliminated. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 2007/0072975 A1) in further view of Ishikawa (WO 2018/186297 A1 referencing US 2020/0087541 A1 as an English language equivalent).
	Regarding claim 1, Chandler et al. teaches of bonding fluoropolymers wherein a substrate is bonded to a first layer of a fluoropolymer composition ([0005]), which is then further bonded to a second layer of fluoropolymer ([0036], [0038]), which acts as an adhesive layer to a third layer that is applied adjacent to the second layer ([0039], claims 27-29). The first layer and the substrate bonded together are considered an adherend with a fluorine-containing surface. Chandler et al. also teaches that Chandler et al. further teaches that the adhesive fluoropolymers can be hexafluoropropylene, which has a surface free energy of 15 mJ/m2, and polyvinyl fluoride, which has a surface free energy of 34 mJ/m2 ([0008]). This gives a range of surface free energy for the adhesive layer between 15 and 34 mJ/m2.
Chandler et al. does not teach the bonding method of a high-frequency dielectric heating adhesive sheet and method. However, Ishikawa teaches of a bonding method comprising a high-frequency dielectric heating adhesive sheet and an adherent ([0001]-[0002]), wherein the high-frequency dielectric adhesive sheet comprises a high-frequency dielectric adhesive layer with a thermoplastic resin and dielectric filler ([0015]). The melting point of the high-frequency dielectric adhesive layer is between 80 and 200 degrees Celsius ([0020] and [0146]). The method comprises bringing the high-frequency dielectric adhesive layer and the adherend in contact with each other ([0269]-[0270]), and then applying a high-frequency wave to the high-frequency dielectric adhesive layer to bond the high-frequency dielectric adhesive layer to the surface of the adherend ([0279]-[0280]). Ishikawa teaches that the advantages of the high-frequency dielectric heating adhesive sheet bonding method includes excellent handleability and workability even when the bond is large ([0001]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the method and properties of Ishikawa’s high-frequency dielectric heating adhesive sheet bonding to the fluorine bonding of Chandler et al. for the purpose of excellent handleability and workability even when the bond surface is large (Ishikawa, [0001]).
A note on ranges relevant to this claim and several subsequent claims- “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Regarding claim 2, in applying Ishikawa to Chandler et al. as in claim 1, Ishikawa further teaches that preferentially the dielectric filler is zinc oxide for the purpose of excellent heat generation properties with relatively small content ([0029]-[0031], [0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the immediate application to use zinc oxide as the dielectric filler for the purpose of excellent heat generation properties with relatively small content ([0088]). 
	Regarding claim 3, Chandler et al. teaches that the second layer, which would be the bonding resin, is made of fluoropolymer ([0036], [0038]).
	Regarding claim 4, in applying Ishikawa to Chandler et al. as in claim 1, Ishikawa further teaches that the content of dielectric filler noted as Component B in the high-frequency dielectric adhesive layer is between 5 and 800 parts by mass relative to 100 parts by mass of Component A. Given a density of 5.61 g/cm3 for zinc oxide, a density of 1.35 g/cm3 for a generic thermoplastic, and that the high-frequency dielectric layer comprises only of Component A and Component B, this gives a volumetric percentage range of 1.2% and 65.8%. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 5, in applying Ishikawa to Chandler et al. as in claim 1, Ishikawa teaches that the melting point of the high-frequency dielectric adhesive layer is in a range between 80 and 200 degrees Celsius (Ishikawa, [0020] and [0146]). By extension to a temperature differential of T1-T2 of the adherend and the high-frequency dielectric adhesive layer, this teaches that the melting point of the adherend must be between 90 and 290 degrees Celsius. Given that the adherend is fluoropolymer-surfaced adherend, Chandler et al. teaches that the fluoropolymer surface of the adherend can be a variety of materials, but notably mentions THV (a copolymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride) and poly-hexafluoropropylene ([0008]), which have melting points of 120 and 327 degrees Celsius respectively. This establishes a range of 120 and 327 degrees Celsius. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 6, Chandler et al. teaches that the adhesive sheet can be composed of polytetrafluoroethylene, which has a tensile rupture elongation range of 150% to 550%. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 7, Chandler et al. teaches that the adhesive sheet can be made of polytetrafluoroethylene, which has a Young’s modulus of 400 MPa, or of polyvinyl fluoride, which has a Young’s modulus of 2500 MPa. This gives a Young’s modulus range of 400 to 2500 MPa. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 8, in applying Ishikawa to Chandler et al. as in claim 1, Ishikawa further teaches that the high-frequency dielectric sheet is comprised of 2 components- a thermoplastic component and the dielectric component ([0015]). Ishikawa also gives a content ratio range between these two components, given that the dielectric component is between 5 and 800 parts by mass relative to 100 parts by mass of the thermoplastic component ([0024]). Given a density of 5.61 g/cm3 for zinc oxide and 1.35 g/cm3 for a generic thermoplastic, this gives a density range of 1.4 g/cm3 and 4.15 g/cm3. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 9, in applying Ishikawa to Chandler et al. as in claim 1, Ishikawa further teaches that the thickness of the high-frequency dielectric heating adhesive sheet is preferably between 10 and 2000 micrometers ([0126]), which converted is a range of .01 mm and 2 mm. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 10, Chandler et al. teaches that a third layer may be applied adjacent to the second layer ([0039], claims 27-29). The first layer and substrate constitute the first adherend, the second layer constitutes our adhesive layer, and our third layer constitutes a second adherend. Our adhesive layer is bonded to two separate adherends.
	Regarding claim 11, Chandler et al. teaches that the third layer can comprise a polymer, which would have a fluorine surface ([0039], claims 28 & 29).
	Regarding claim 12, in applying Ishikawa to Chandler et al. as in claim 1, Ishikawa further teaches that the high-frequency wave applied to the high-frequency dielectric adhesive layer should be between 1 and 100 MHz ([0290]-all). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
Regarding claim 13, in applying Ishikawa to Chandler et al. as in claim 1, Ishikawa further teaches that the application time of the high-frequency wave should be between 1 and 120 seconds ([0275]-lines 6-8; [0289]-all). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
Regarding claim 14, Chandler et al. teaches that fluoropolymers have unique properties such as low surface energy, high use temperature, and near universal chemical resistance ([0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the immediate application that these properties would be beneficial in outdoor use, and can be used as such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S WRIGHT whose telephone number is (571)272-8129. The examiner can normally be reached Monday- Friday 8:30am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-273-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER S WRIGHT/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745